Title: From Thomas Jefferson to John Adams, 25 February 1823
From: Jefferson, Thomas
To: Adams, John


Dear Sir
Monticello
Feb. 25. 23.
I recieved in due time your two favors of Dec. 2. & Feb. 10. and have to acknolege for the ladies of my native state their obligations to you for the encomiums which you are so kind as to bestow on them. they certainly claim no advantages over those of their sister states, and are sensible of more favorable circumstances existing with many of them, & happily availed of, which our situation does not offer. but the paper respecting Monticello to which you allude was not written by a Virginian but a visitant from another state; and written by memory  at least a dozen years after the visit. this has occasioned some lapses of recollection, and a confusion of some things in the mind of our friend, and particularly as
			 to the volume of slanders supposed to have been cut out of newspapers and preserved. it would not indeed have been a single volume, but an Encyclopedia in bulk. but I never had such a volume.
			 indeed
			 I rarely thought those libels worth reading, much less preserving and remembering. at the end of every year, I generally sorted all my pamphlets, and had them bound according to their subjects.
			 one
			 of these volumes consisted of personal altercations between individuals, & calumnies on each other. this was lettered on the back ‘Personalities,’ and is now in the library of Congress. I was
			 in
			 the habit also, while living apart from my family, of cutting out of the newspapers such morsels of poetry, or tales as I thought would please, and of sending them to my grand-children who pasted
			 them
			 on leaves of blank paper and formed them into a book. these two volumes have been confounded into one in the recollection of our friend. her poetical imagination too has heightened the scenes she
			 visited, as well as the merits of the inhabitants to whom her society was a delightful gratification.I have just finished reading O’Meara’s Bonaparte. it places him on a higher scale of understanding than I had allotted him. I had thought him the greatest of all military captains, but an indifferent statesman and misled by unworthy passions. The flashes however which escape from him in these conversations with O’Meare prove a mind of great expansion, altho’ not of distinct developement and reasoning. he seizes results with rapidity and penetration, but never explains logically the process of reasoning by which he arrives at them. this book too  makes us forget his atrocities for a moment in commiseration of his sufferings. I will not say that the authorities of the world, charged with the care of their country and people had not a right to confine him for life, as a Lyon or Tyger, on the principle of self-preservation. there was no safety to nations while he was permitted to roam at large. but the putting him to death  in cold blood by lingering  tortures of mind, by vexations, insults, and deprivations, was a degree of inhumanity to which the poisonings, and assassinations of the school of Borgia & the den of  Marat never attained. the book proves also that nature had denied him the moral sense, the first excellence of well organised man. if he could seriously and repeatedly affirm that he had raised himself to power without ever having committed a crime, it proves that he wanted totally the sense of right and wrong. if he could consider the millions of human lives which he had destroyed or caused to be destroyed, the desolations of countries by plunderings, burnings and famine, the destitutions of lawful rulers of the world without the consent of their constituents, to place his brothers and sisters on their thrones, the cutting up of established societies of men and jumbling them discordantly together again at his caprice, the demolition of the fairest hopes of mankind for the recovery of their rights, and amelioration of their condition, and all the numberless train of his other enormities, the man, I say, who could consider all these as no crimes must have been a moral monster, against whom every hand should have been lifted to slay him.You are so kind as to enquire after my health. the bone of my arm is well knitted, but my hand and fingers are in a discouraging condition, kept entirely useless by an oedematous swelling of slow amendment. God bless you and continue your good health of body and mind.Th: Jefferson